DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 21 October 2020.  These drawings are acceptable.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:


Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Standard for Definiteness. 
Attention is directed to MPEP 2171 [R-11.2013]:
Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:
(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 
(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of the inventor or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

Attention is directed to MPEP 2173.02 I [R-07.2015]:
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008): 
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”
***
During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 (“[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).”); Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.

Attention is also directed to MPEP 2173.02 III B [R-07.2015], which states in part:
To comply with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, applicants are required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. See MPEP § 2173.05(a), subsection I. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 (“Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims.”). Examiners should bear in mind that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322 [Fed. Cir. 1989].  (Emphasis added)

Attention is also directed to MPEP 2173.04 [R-07-2015], which states in part:
A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).  (Emphasis added)



	
Claims 1-4, 8-11, 14-18, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14, and 16 have been amended so to recite the limitation that the one is using “a crude sample”.  As seen in dependent claim 4, “said sample is derived from a mammalian body selected from the croup consisting of blood, urine, saliva and feces.”  It is unclear as to just what other sample types are encompassed by each of the independent claims as well as to what degree such a sample is “derived”.  
Claims 2-4 and 8-11, which depend from claim 1; claim 15 which depends from claim 14; and claims 17, 18, 23, and 24, which depends from claim 16, fail to overcome this issue and are similarly rejected.



Claim Rejections - 35 USC § 112(a)- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11, 14-18, 23, and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 14, and 16 are each independent and are each directed to a “method of detecting in a sample”.  As presently worded, the claims require the use of a “plurality of different probe sets, each probe set comprising” a first and second probe, whose domains are defined as being either “substantially complementary” or “essentially non-complementary.” It is noted with particularity that the claimed method is not restricted in terms of conditions used, or specificity of product outputted. Further, the method requires the combining of probes from different probe sets. 
While claims 11, 15 and 24 do specify that there is a label present, it is noted that the method does not require the separation of unligated probe from ligated probe.  Given such, it stands to reason that any and all labeled probes of the “plurality if different probe sets” ever 
In addition to the above, it is noted that the target can be both RNA and DNA (claims 2 and 17). As set forth at paragraph [0032] of the disclosure, the sample may be from “virtually any organism, with mammalian samples being preferred”.  The aspect of using a blood sample is specifically identified. It stands to reason that in isolating genomic DNA and RNA from a blood sample, there will be RNase present, which can degrade any RNA in the sample.  The claimed method does not require that any safeguard be taken such that any RNA is not degraded by the ever-present RNases present in cellular samples. Absent the neutralization of RNases, it stands to reason that one would not be able to detect any RNA in such samples as they would have been degraded.
In addition to the above-identified issues, it is noted that the claimed method is to result in the detection of any desired target, which has been construed as encompassing any gene in any organism, be it known at the time of filing, and/or discovered at some point subsequent to the effective filing date (April 1, 2009).  In support of this position, attention is directed to paragraph [0042] of the disclosure.  As asserted to therein:
The target sequence may be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA, MicroRNA and rRNA, or others. (Emphasis added)

In addition to the above, it is noted that independent claims 1, 14, and 16 have been amended so to recite that one is detecting “at least one specific known target nucleic acid sequence”.  The aspect of it being any “known target nucleic acid sequence” has been construed as encompassing that which was known as of the effective filing date (April 1, 2009), as well as any other sequence that has, or will become, “known” at some point in the future.  
At page 8, paragraph [0032], of the disclosure, applicant provides the following description of sources of the target nucleic acid sequence. As stated therein:
Samples
[0032]   Accordingly, in one aspect the present invention provides compositions and methods for detecting the presence or absence of target sequences in samples. As will be appreciated by those in the art, the sample solution may comprise any number of things, including, but not limited to, bodily fluids (including, but not limited to, blood, urine, serum, lymph, saliva, anal and vaginal secretions, perspiration and semen, of virtually any organism, with mammalian samples being preferred and human samples being particularly preferred); environmental samples (including, but not limited to, air, agricultural, water and soil samples); plant materials; biological warfare agent samples; research samples (for example, the sample may be the product of an amplification reaction, for example general amplification of genomic DNA); purified samples, such as purified genomic DNA, RNA, proteins, etc.; raw samples (bacteria, virus, genomic DNA, etc.); as will be appreciated by those in the art, virtually any experimental manipulation may have been done on the sample.  (Emphasis added)

A review of the disclosure find a Sequence Listing that comprises some 35 sequences, of which, SEQ ID NOs. 1-5, 7-12, and 14-35 are identified as being DNA, with SEQ ID NOs. 6 and 13 being identified as RNA, and with all 35 sequences being characterized as an “Artificial Sequence”.  The disclosure has not been found to disclose the nucleotide sequence of any DNA or RNA molecule that occurs in any organism, be it mammalian, human, bacterial, viral, plant, etc.
Attention is directed to the article by Sharon Begley (“Psst, the human genome was never completely sequenced”, STAT News, June 20, 2017).  As stated therein:
“It’s very fair to say the human genome was never fully sequenced,” Craig Venter, another genomics luminary, told STAT.

“The human genome has not been completely sequenced and neither has any other mammalian genome as far as I’m aware,” said Harvard Medical School bioengineer George Church, who made key early advances in sequencing technology.

As evidenced by this article published some 8 years post the effective filing date, not only had the human genome had not been fully sequenced, but neither had the genome of any other mammal.  Given such, it stands to reason that applicant had not enabled the detection of any sequence in the human genome, much less any mammalian genome, as of the effective filing date.  
Attention is also directed to the article by Forster et al. (“A human gut bacterial genome and culture collection for improved metagenomic analyses” Nature Biotechnology, Vol. 37, February 2019, pp. 186-192.)  As reported therein, some 105 new bacterial species have been isolated from the human gut.  Clearly, applicant had not enabled the detection of any sequence in any of these 105 bacterial species that had not even been identified until some 10 years post effective filing date.
In addition to the detection of any of the 105 novel bacterial species reported by Forster et al., the claimed method fairly encompasses the several thousand new DNA viruses reported by Tisza et al., which were unknown until their publication on 04 February 2020, nearly 11 years post effective filing date.1
As noted above in paragraph 24, the source of the “target nucleic acid sequence” can be that of a virus.  And as seen in paragraph 22, which references applicant’s paragraph [0032], the target can be DNA and/or RNA (claim 2).  Such breadth of scope has been construed as encompassing the detection of not only the RNA sequence of the coronavirus responsible for the COVID-19 pandemic2, but also variants of same3, as well as detection of those sequences in the human genome that correlate with a major risk factor for severe COIVD-194.  The nucleotide sequences for such target RNA and DNA molecules were not “known” until 2020, with the sequences for the variants not being known until 2021, which is some 11 to 12 years post effective filing date.   Absent such “knowledge” of the nucleotide sequence for the targets, one does not know the sequence for the various probes that are required to enable detection of such targets.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 8-11, 14-18, 23, and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
Applicant’s representative, at pages 12-16 of the response of 10 February 2020, hereinafter the response, traverses the rejection of claims under 112(a) for not satisfying the enablement requirement.  As set forth therein, said representative addresses the various Wands
At page 15 of the response said representative asserts:
The Quantity of Experimentation Necessary

Applicants submit that the quantity of experimentation necessary favors does not favor a finding of undue experimentation. Under this factor, a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.

Applicant’s representative, at page 16 of the response, asserts:
The first and second ligation probes are capable of hybridizing to different target domains found on the target nucleic acid. Design of probes capable of hybridizing to target nucleic acids and anchor sequences is based on well known base pairing hybridization rules (A to T or U, C to G) that do not depend on the origin of sample or species from which a target nucleic acid is obtained. Such probes can be made, for example, using standard oligonucleotide synthesis techniques known in the art (e.g., paragraph [00114]-[00116], pages 30-31).

The above arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  While agreement is reached in that a significant amount of experimentation is permitted, the aspect of having to work for over a decade so to enable an embodiment, e.g., detection of COVID-19, detection of COVID-19 variant sequences, and/or detection of major genetic risk factors in the human genome for severe COVID-19, is deemed to constitute undue experimentation.
While the base-paring hybridization rule may apply, the sequence of nucleotides is highly unpredictable.  For example, if one were to use a probe/primer that not only binds to the intended target (e.g., “a first ligation probe”) that is 20 nucleotides long, and using the 4 common nucleotides, there are 420, or 1.099 x 1012 possible sequences to select from.  
As noted above, the claimed method has been amended so to require that the target sequences are “known”.  While such a requirement speaks to operability, the fact that the claims 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 8-11, 14-18, 23, and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 8-11, 14-18, 23, and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be 


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***



Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than 

Thus, as we have previously held, a cDNA is not defined or described by the mere name cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that applicant is claiming a generic “method for detecting in a sample…the presence of at least one specific target nucleic acid sequence”.  The target can be both RNA and DNA (claims 2 and 17).  As set forth at paragraph [0032] of the disclosure, the sample may be from “virtually any organism, with mammalian samples being preferred”.  
The claimed method is to result in the detection of any desired target, which has been construed as encompassing any gene in any organism, be it known at the time of filing, and/or discovered at some point subsequent to the effective filing date (April 1, 2009).  In support of this position, attention is directed to paragraph [0042] of the disclosure.  As asserted to therein:
[0042]   In one aspect, the invention provides methods of detecting target sequences. By "target sequence" or "target nucleic acid" or grammatical equivalents herein means a nucleic acid sequence on a single strand of nucleic acid. The target sequence may be a portion of a gene, a regulatory sequence, genomic DNA, cDNA, RNA including mRNA, MicroRNA and rRNA, or others. (Emphasis added)

At page 8, paragraph [0032], of the disclosure, applicant provides the following description of sources of the target nucleic acid sequence. As stated therein:
Samples
[0032]   Accordingly, in one aspect the present invention provides compositions and methods for detecting the presence or absence of target sequences in samples. As will be appreciated by those in the art, the sample solution may comprise any number of things, including, but not limited to, bodily fluids (including, but not limited to, blood, urine, mammalian samples being preferred and human samples being particularly preferred); environmental samples (including, but not limited to, air, agricultural, water and soil samples); plant materials; biological warfare agent samples; research samples (for example, the sample may be the product of an amplification reaction, for example general amplification of genomic DNA); purified samples, such as purified genomic DNA, RNA, proteins, etc.; raw samples (bacteria, virus, genomic DNA, etc.); as will be appreciated by those in the art, virtually any experimental manipulation may have been done on the sample.  (Emphasis added)

As noted above, the source of the “target nucleic acid sequence” can be that of a virus.  And as seen in applicant’s paragraph [0032], the target can be DNA and/or RNA (claim 2).  Such breadth of scope has been construed as encompassing the detection of not only the RNA sequence of the coronavirus responsible for the COVID-19 pandemic5, but also variants of same6, as well as detection of those sequences in the human genome that correlate with a major risk factor for severe COIVD-197.  The nucleotide sequences for such target RNA and DNA molecules were not “known” until 2020, with the sequences for the variants not being known until 2021, which is some 11 to 12 years post effective filing date.   Absent such “knowledge” of the nucleotide sequence for the targets, one does not know the sequence for the various probes that are required to enable detection of such targets.

While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises some 35 sequences, of which, SEQ ID NOs. 1-5, 7-12, and 14-35 are identified as being DNA, with SEQ ID NOs. 6 and 13 being identified as RNA, and with all 35 sequences being characterized as an “Artificial Sequence”.  The disclosure has not been found to disclose the nucleotide sequence of any DNA or RNA molecule that occurs in any organism, be it mammalian, human, bacterial, viral, plant, etc.  Such non-disclosure by applicant has not been found to constitute “a representative number of species falling within the scope of the genus”.  Sanofi.
Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 1-4, 8-11, 14-8, 23, and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument 
At pages 16-17 of the response said representative traverses the rejection of claims under 112(a) for not satisfying the written description requirement.  At page 17 of the response said representative asserts:
Applicants submit that one of skill in the art would recognize that target nucleic acids (e.g.,, DMA or R.NA) are made of the same structural subunit nucleoside bases (e.g., A, 

The above argument has been considered and has not been found persuasive towards the withdrawal of the rejection. While the “design of probes capable of hybridizing to such target nucleic acids is based on well known base pairing hybridization rules (A to T or U, C to G) that do not depend on the origin of sample or species from which a target nucleic acid is obtained”, the sequence of nucleotides is critical as one cannot use any sequence of nucleotides and still detect in a highly specific manner any given target.
Attention is directed to the decision of Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993) wherein is stated:
Fiers’ attempt to distinguish Amgen therefore is incorrect. We also reject Fiers’ argument that the existence of a workable method for preparing a DNA establishes conception of that material.


Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties. . .

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions. 
Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.
	Thus, as we have previously held, a cDNA is not defined or described by the mere name “cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
  
Acknowledgement is made of the fact that the claims are to a method and not to a product.  However, it is well settled that in order to satisfy the written description for a method, one must also disclose the molecules required to perform the method.  In support of this position attention is directed to University of Rochester v. G.D. Searle & Co. 68 USPQ2D 1424 (W.D.N.Y. 2003) at 1433 (affirmed; University of Rochester v. G.D. Searle & Co. 69 USPQ2d 1886 (Fed. Cir. 2004)):
Plaintiff also argues that the requirements for written descriptions of claims to chemical compounds are irrelevant to this case because the '850 patent does not claim a compound, but a method of treatment by targeting PGHS-2 activity over PGHS-1 activity. Virtually 

Attention is also directed to the decision in Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) 94 USPQ2d 1161, 1175, which teaches:
In accordance with Rochester, the ?516 patent must adequately describe the claimed methods for reducing NF-?B activity, including adequate description of the molecules that Ariad admits are necessary to perform the methods.  (Emphasis added)


In view of the above analysis and legal precedent, the rejection of claims 1-4, 8-11, 14-18, 23, and 24 under §112(a) for not satisfying the written description requirement is maintained.
	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,976,177 (Terbrueggen). Although the claims at issue are not identical, they are not patentably distinct from each other because the .
As present worded, the claimed method fairly encompasses any means of detection, including the use of fluorescent labels, as recited in claim 1 of the ‘177 patent.  Further, both claim 1 of the ’177 patent and claim 1 of the instant application require “detecting the presence of” the amplified (step c)) ligation product in step d). 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-3, 9, and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,976,177 (Terbrueggen).

Response to Argument
At page 20 of the response said representative states:
Because the presently pending claims have not been deemed patentable and may change during the course of prosecution, Applicants request that the rejection be held in abeyance until allowable claims have been identified.

In view of applicant’s lack of traversal of the rejection, the rejection is maintained.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).
Claims 1-4, 9-11, 16-18, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.).


Royer et al., discloses a method of detecting nucleic acid targets in crude samples where to probes that hybridize adjacent to one another are caused to ligate without the use of a ligase.  As seen therein, the target can be DNA and/or RNA.
Royer et al., in column 1, first paragraph, teach:
The present invention pertains to methods, reagents, compositions, kits, and apparatus for use in ligating substantially contiguous ligands together on a target template. In particular, the present invention relates to methods, reagents, compositions, and kits for performing deoxyribonucleic acid (DNA) or ribonucleic acid (RNA) hybridization assays.  (Emphasis added)

Royer et al., column 1, lines 39-45, teach:
The term "probe" refers to a ligand of known qualities capable of selectively binding to a target antiligand or receptor. As applied to nucleic acids, the term "probe" refers to a strand of nucleic acid having a base sequence complementary to a target strand. The probe and the target are capable of forming a probe target complex under binding conditions.

Royer et al., at column 1, lines 55-65, teach:
The term "amplify" is used in the broad sense to mean creating an amplification product, which may include by way of example, additional target molecules, or target-like molecules, capable of functioning in a manner like the target molecule, or a molecule subject to detection steps in place of the target molecule, which molecules are created by virtue of the presence of the target molecule in the sample. In the situation where the target is a polynucleotide, additional target, or target-like molecules, or molecules subject to detection can be made enzymatically with DNA or RNA polymerases.

The aspect of performing an amplification reaction on the products formed (ligated), is deemed to meet another limitation of independent claims 1 and 16.
Royer et al., at column 2, lines 3-36, teach:
The term "photoreactive functional group" refers to a reactive functional group capable of forming a covalent bond upon photoactivation with radiant energy between two ligands held in a reactive position. 

(11)   An example of a photoreactive functional group includes, without limitation, olefins, conjugated olefins, ketones, .alpha., .beta.-unsaturated ketones, azides, conjugated polyolefins characterized by conjugated double bonds and ketone functionality and aromatic compounds. Photoreactive functional groups can be further 

(12)   The term "contiguous" means an adjacent area of a molecule. By way of example, in the case of biological binding pairs, where a first ligand binds to a receptor target molecule, the area surrounding and adjacent to the first ligand is open and capable of binding to a second ligand contiguous to the first. In the context of polynucleotides, where a first probe binds to an area of a polynucleotide target molecule, an adjacent mutually exclusive area along the length of the target molecule can bind to a second probe which will then be contiguous to the first. The target molecule acts as a template, directing the position of the first probe and the second probe. The term "substantially contiguous" is used in the functional sense to include spatial orientations which may not touch, may not abut, or may overlap yet function to bring a reactive covalent functional group into a reactive position. (Emphasis added)

The aspect of using “a photoreactive functional group” to effect a covalent bound between the first and second ligation probe is deemed to meet the limitation of claims 1, 14, and 16 that one is “ligating said first and second ligation probes in the absence of a ligase enzyme to form a ligation product”.

Royer et al., in column 12, last paragraph, bridging to column 13, teaches:
Embodiments of the present apparatus are adapted to receive crude samples and process the sample to release the target receptor molecule. Further embodiments feature means to capture the target receptor molecule and means for capturing background noise. Still further embodiments feature means for amplifying the probe reaction product or the target to improve signal. The term "crude sample" is used to include clinical samples, including by way of example, biopsy or tissue samples, sputum, blood, excretion, swabs, cultures; agricultural samples, including plant matter soil samples; and industrial samples, including fermentation samples, food and plant material, and the like.  (Emphasis added)

The aspect that the sample can be a “crude sample” is deemed to meet the limitation newly added to each of independent claims 1, 14, and 16.  The fact that the “crude sample” can be from a “clinical sample” and be blood is deemed to meet limitations of claims 4 and 18.

Royer et al., has not been found to teach use of DABSYL (limitation of claim 9).

Letsinger et al., in the abstract, teaches of the hybridization of two ligation probes essentially adjacent to each other on a target sequence and that through the reactive groups on the adjacent ends of the two ligation probes (applicant’s “5’ ligation moiety” and the “3’ ligation moiety”), the probes undergo a spontaneous covalent binding to one another without the use of any enzyme.  As stated therein:
A method for increasing oligonucleotide selectivity comprising reversibly binding two oligonucleotides at adjacent positions to the bases on a complementary template and then spontaneously and irreversibly covalently joining said oligomers via two reactive groups brought into proximity of each other by the binding of the oligonucleotides, in the absence of added reagent or enzyme. By using a shorter, lower affinity, highly selective first oligonucleotide complementary which binds to the site of a point mutation combined, with a longer, high affinity, less selective second oligonucleotide, this method provides an effective way to identify the presence of absence of a point mutation.  (Emphasis added)

As seen in column 6, Letsinger teaches reactive groups, one of which is phosphorothioate.  Such is deemed to meet a limitation of claim 9.
Letsinger et al., column 1, teach the use of oligonucleotides in diagnostics, and that such includes both DNA and RNA target sequences, which have been detected via in situ hybridization.  Such a showing is deemed to meet a limitation of claims 2, 3, and 7.
Letsinger et al., column 7, teaches the use of ligating probes in the detection of diseases such as cystic fibrosis.  Such is recognized as being a human disease.  Given such, the aspect of detecting genetic sequences associated with a human disease is deemed to meet a limitation of claims 4 and 18 in that the sample is “derived from a mammalian body” as humans are mammals.
Letsinger et al., column 1 teaches detectable labels commonly used.  As stated therein:


Letsinger et al., column 6, last paragraph, teaches:
In a variation of this method, both of the probe oligonucleotides could be labelled or carry reporter groups, the reporter groups on each would differ so that the signals could be read independently. For example, one reporter group might be fluorescent, colored, or chemiluminescent compound and the other label could be a radioactive marker. Positive identification of a target polynucleotide could then be obtained when signals from both reporter groups are obtained after washing the immobilized target under stringent conditions for hybridization of the ligated oligonucleotide probes. In this case, it could prove advantageous to use oligonucleotide probes of about equal sizes. The method could also be extended to a three or more probe system in which two or more independent reporter groups are employed.  (Emphasis added)

The aspect of using three or more probes is deemed to meet a limitation of claim 16. 

Letsinger et al., has not been found to teach the use of DABSYL.  Letsinger et al., has also not been found to teach that the probes comprise “a universal primer sequence for amplification of said ligation product” (claim 10 and 23).

Kool et al., teach alternative chemistries that can be used in autoligation of oligonucleotides.  As seen in paragraph [0088], the 5’ functional group (Z) as well as the leaving group, or L, can be DABSYL while the 3’ ligation moiety can be phosphorothioate.  As stated therein:
[0088] The above scheme shows an example of a ligation between a polynucleotide comprising a 3' phosphorothioate as a nucleophile, and the tether on a modified polynucleotide. The modified polynucleotide corresponds to previously described structure III, where Z is DABSYL; L (which is provided by the DABSYL group) is a sulfonate group; and T is an alkyl of length n. The reaction has been shown to proceed under a variety of conditions (see examples) and also including physiological conditions, as are found in vivo.  (Emphasis added)

Kool et al., in paragraph [0081], provides a listing of sources of target polynucleotides.  As stated therein:
[0081]    The polynucleotide can be derived from a completely chemical synthesis process, such as a solid phase mediated chemical synthesis, or from a biological origin, such as through isolation from almost any species that can provide DNA or RNA, or from processes that involve the manipulation of nucleic acids by molecular biology tools, such as DNA replication, PCR amplification, reverse transcription, or from a combination of those processes. Modifications to introduce a universal primer of the invention may be performed post-synthetically; or a modified polynucleotide may be used as a primer in a synthetic reaction, e.g. PCR; and the like. (Emphasis added)

Kool et al., at paragraph [0165], provides a comparison of different methods of using DABSYL as a 5’ ligation moiety, and provides motivation for adapting prior art methods to using DABSYL as disclosed.  As stated therein:
[0165]    Unlike previously described methods, the linkers of the present invention are quite simple and inexpensive to prepare, and they can be appended to any DNA oligonucleotide in automated steps on a standard DNA synthesizer. In addition, the hydrophobicity of the dabsyl group offers ease of purification by reverse-phase HPLC, in analogy to the widely used "trityl on" purification strategy. A previous limitation of the earlier dabsyl-mediated ligations was the requirement for a 5'-thymine on the electrophile probe, which resulted in some sequence limitations. The new approach can be applied universally to any probe sequence, and thus any target site. This ease of preparation and application increases the utility of the self-ligating probe strategy.  (Emphasis added)

The above showing is deemed to meet a limitation of claim 9.

Kool et al., has not been found to disclose amplification of ligated probes.

Zhang et al., column 5, in the description of FIG. 13, teaches the use of a common set of “generic PCR primers” to amplify different ligated probe sets.  As stated therein:
FIG. 13 is a schematic diagram of multiplex PCR. Two set of capture /amplification probes, having specificity for HIV-1 and HCV, respectively, are used for target capture, but only one pair of generic PCR primers is used to amplify the ligated probes. The presence of each target can be determined by the size of the amplified product or by enzyme-linked immunosorbent assay.  (Emphasis added)

The fact hat but a single pair of primers are used to amplify different sets of ligated probes speaks directly to the probes having a “universal primer sequence” that would allow for such common amplification. Such is deemed to meet a limitation of claims 10 and 23.  
The fact that the amplification product is being detected “by enzyme-linked immunosorbent assay” is deemed to fairly suggest the use of labeled primers, a limitation of claims 11 and 24.
In view of the above teachings it would have been obvious to one of ordinary skill in the art to have expanded the aspect of automatic, self-ligation of adjacent probes that have hybridized to a target sequence of interest by including the use of DABSYL in the 5’ ligation moiety for as disclosed by Kool et al.,
Unlike previously described methods, the linkers of the present invention are quite simple and inexpensive to prepare, and they can be appended to any DNA oligonucleotide in automated steps on a standard DNA synthesizer. In addition, the hydrophobicity of the dabsyl group offers ease of purification by reverse-phase HPLC…

Said ordinary artisan would have also been amply motivated to have included steps of amplification of the ligated probes for by doing so, one could increase the quantity of ligated probes to that which could be detected.  Said ordinary artisan would have also been amply motivated to have incorporated a common primer-binding sequence in the ligated probes as such would have allowed for a more robust, simplistic method of detecting a wide variety of ligated probes in a simultaneous manner.
In view of the well-developed state of the art and the detailed guidance provided, said ordinary artisan would have been amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 9-11, 16-18, 23, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.).


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2005/0142577 (Jones et al.).
See above for the basis of the rejection as it relates to the teachings of Royer et al., Letsinger et al., Kool et al., and Zhang et al.
Neither Royer et al., Letsinger et al., Kool et al., nor Zhang et al., have been found to teach detection of amplified nucleic acids via mass spectrometry.
Jones et al., in paragraph [0080], teach:
The amplified sample may be analyzed by any method known in the art, for example, MALDI-TOF mass spec, capillary electrophoresis, OLA, dynamic allele specific hybridization (DASH) or TaqMan.RTM.  (Emphasis added)

It would have been obvious to one of ordinary skill in the art to have incorporated a step of detecting the amplified ligated probes of Royer et al., Letsinger et al., Kool et al., and Zhang et al., via mass spectrometry as such was not only well known in the art, but it would allow for the identification and ligated probes of different sizes, thereby allowing for the multiplexed analysis of a given nucleic acid sample for the presence of multiple target sequences.
In light of the fact that one is using the same method for the same purpose, one would have a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2005/0142577 (Jones et al.).

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2002/0197630 A1 (Knapp et al.) and US 2008/0242560 A1 (Gunderson et al.).
See above for the basis of the rejection as it relates to the teachings of Royer et al., Letsinger et al., Kool et al., and Zhang et al.
Neither Royer et al., Letsinger et al., Kool et al., nor Zhang et al., have been found to teach the inclusion of an “anchor sequence” in either of the ligation probes, nor the inclusion of a microarray in the method.
Knapp et al., paragraph [0115] teach the use of probe and anchor sequences.  As stated therein:
Any combination of anchor and probe sequences may be used with the methods of the present invention. In a preferred method at least three members of the universal library are used to generate an assembled probe comprising at least eighteen bases. The combination of anchors and probes may be an anchor-anchor-probe; an anchor-probe-anchor or a probe-anchor-anchor. Although described as one probe, two anchor combinations, one of skill will appreciate that any number of variations are possible. For 

Knapp et al., paragraph [0113], teach that the anchor and probe sets may be ligated together.
Knapp et al., have not been found to teach using a microarray.
Gunderson et al., teach the use of microarrays in the detection of target sequences, which can include ligated probes.  As disclosed therein:
[0177]   Any of a variety of arrays known in the art can be used in the present invention. For example, arrays that are useful in the invention can be non-bead-based. A particularly useful array is an Affymetrix.TM. GeneChip.TM. array. GeneChip.TM. arrays can be synthesized in accordance with techniques sometimes referred to as VLSIPS.TM. (Very Large Scale Immobilized Polymer Synthesis) technologies. Some aspects of VLSIPS.TM. and other microarray and polymer (including protein) array manufacturing methods and techniques have been described in U.S. patent Ser. No. 09/536,841, International Publication No. WO 00/58516; U.S. Pat. Nos. 5,143,854, 5,242,974, 5,252,743, 5,324,633, 5,445,934, 5,744,305, 5,384,261, 5,405,783, 5,424,186, 5,451,683, 5,482,867, 5,491,074, 5,527,681, 5,550,215, 5,571,639, 5,578,832, 5,593,839, 5,599,695, 5,624,711, 5,631,734, 5,795,716, 5,831,070, 5,837,832, 5,856,101, 5,858,659, 5,936,324, 5,968,740, 5,974,164, 5,981,185, 5,981,956, 6,025,601, 6,033,860, 6,040,193, 6,090,555, 6,136,269, 6,269,846, 6,022,963, 6,083,697, 6,291,183, 6,309,831 and 6,428,752; and in PCT Applications Nos. PCT/US99/00730 (International Publication No. WO 99/36760) and PCT/US01/04285, each of which is incorporated herein by reference. Such arrays can hold over 500,000 probe locations, or features, within a mere 1.28 square centimeters. The resulting probes are typically 25 nucleotides in length. If desired, a highly efficient synthesis in which substantially all of the probes are full length can be used.

***

[0179]   Another array that is useful in the invention is one manufactured using inkjet printing methods such as SurePrint.TM. Technology available from Agilent Technologies. Such methods can be used to synthesize oligonucleotide probes in situ or to attach presynthesized probes having moieties that are reactive with a substrate surface. A printed microarray can contain 22,575 features on a surface having standard slide dimensions (about 1 inch by 3 inches). Typically, the printed probes are 25 or 60 nucleotides in length.

In view of teachings of Knapp et al., one would have been motivated to have modified the method of Letsinger et al., Kool et al., and Zhang et al., whereby one incorporated an anchor sequence in the probe combination as such would allow for the capture/immobilization of the amplified probe on a microarray (Gunderson et al.).  Given the wide application of microarrays and the capacity to detect tens of thousands of different targets simultaneously, the ordinary artisan would have been amply motivated as such would allow for increasing the power of the detection method.  In view of the well-developed state of the art said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,449,602 (Royer et al.) in view of US Patent 5,681,943 (Letsinger et al.), US 2006/0199192 A1 (Kool et al.) and US 5,876,924 (Zhang et al.) as applied to claims 1-4, 9-11, 16-18, 23, and 24 above, and further in view of US 2002/0197630 A1 (Knapp et al.) and US 2008/0242560 A1 (Gunderson et al.).

Response to argument
At pages 17-20 applicant’s representative traverses the different rejections of claims under §103(a).  As seen therein, arguments are focused on the amendment to claims in that the method is to be used in assaying a “crude sample”- a limitation added to each of independent claims 1, 14, and 16.  As a result of the newly-added limitation, a new rejection of claims under §103(a) has been made and includes the teachings of Royer et al., who does teach preforming a nucleic acid detection method using probes that hybridize to a target sequence in a crude sample 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 8-11, 14-118, 23, and 24 are rejected under §103(a).

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tisza et al., “Discovery of several thousand highly diverse circular DNA viruses”, eLife, 04 February 2020, pages 1-26.
        2 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology, 12 March 2020, Volume 9, Issue 11, pages 1-3.
        3 Centers for Disease Control and Prevention, “New COVID-19 Variants”, 15 January 2021, pages 1-3.
        4 Zeberg et al., “The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020, pages 1-13.
        5 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology, 12 March 2020, Volume 9, Issue 11, pages 1-3.
        6 Centers for Disease Control and Prevention, “New COVID-19 Variants”, 15 January 2021, pages 1-3.
        7 Zeberg et al., “The major genetic risk factor for severe COVID-19 is inherited from Neanderthals”, Nature, 30 September 2020, pages 1-13.